Citation Nr: 1027013	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-21 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1958 to August 
1961 and from December 1961 to August 1962.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In April 2010 the Veteran testified at a videoconference hearing 
before the undersigned.  A transcript of that hearing is of 
record.  .

Pursuant to hearing testimony, the record was held open for 30 
days so that additional evidence could be submitted.  
Subsequently the Veteran submitted additional evidence.  In an 
attached April 2010 statement, the Veteran waived RO 
consideration of this evidence. 

The issue of entitlement to service connection for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for low back disability was denied by a 
December 2004 rating decision; the Veteran failed to perfect an 
appeal from this decision.  

2.  Evidence, not previously of record and that raises a 
reasonable possibility of substantiating the claim for service 
connection for low back disability has been received since the 
December 2004 rating decision. 


CONCLUSIONS OF LAW

1.  The December 2004 rating decision, which denied entitlement 
to service connection for low back disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
December 2004 rating decision denying service connection for low 
back disability, and thus, the claim has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to when the Veteran filed the claim that gave rise to this 
appeal, the RO had denied service connection for a low back 
disability.  In January 2004 the RO received a writing in which 
the Veteran stated as follows:  "I am adjucting my low back cond 
as being related to s/c [service-connected] bilat feet."  Of 
note is that service-connection was established for disability of 
the Veteran's feet in 1977 and was rated as 30 percent disabling 
as of January 2004.  

The RO denied that claim in a December 2004 rating decision and 
mailed that decision and a letter to the Veteran and his 
representative the following month notifying the Veteran of that 
decision and of his appellate rights.  

An appeal to the Board of an RO decision is initiated by the 
claimant, his representative, or certain other persons by filing 
a notice of disagreement with the RO within one year of the 
mailing of the decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 19.26, 19.27, 19.28, 20.301, 20.302 (2009).  The RO 
must then furnish the appellant with a statement of the case.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 19.26(d), 19.28, 19.29.  The 
RO must also provide the appellant and his or her representative 
with information on the right to file and the time limit for 
filing a Substantive Appeal and information on hearing and 
representation ad rights and a VA Form 9.  38 C.F.R. §  19.30.  

After the RO sends a statement of the case and associated 
information to the appellant, the appellant must perfect his or 
her appeal to the Board by filing a formal, or substantive appeal 
(such as a VA Form 9) within one year of the letter that informed 
him or her of the adverse decision or within 60 days of the 
Statement of the Case, whichever is later.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 19.32.  

The Veteran initiated an appeal of the December 2004 RO decision 
by filing a notice of disagreement in February 2005.  In April 
2005 the RO sent a letter to the Veteran and his representative 
informing them of the right to file a formal appeal, the time 
limit for doing so, enclosed a copy of the Statement of the Case 
and a VA Form 9, and informed them that if the formal appeal was 
not received within the one year period from the letter that 
notified him of the decision or within 60 days of that letter 
(dated April 2005) the RO would close the appeal.  

In January 2006 the RO received a VA Form 9 in which the Veteran 
did not check either selection as to if he wanted to appeal any 
issue.  Rather, he wrote on the Form 9 as follows (original 
nearly all in upper case):  "I do not want to appeal lower back 
claim."  The RO noted on that Form 9 that the appeal had been 
closed.  The next communication received by the RO with regard to 
that decision was received in June 2006.  In that writing the 
Veteran stated as follows (original all in upper case):  "I 
request that the statement to drop my appeal on my back condition 
in January of this year 2006 be removed.  I do want to appeal my 
back condition due to fact it has worsen due to my feet 
condition.  At this I appeal my back condition."  

As this communication was received long after the period for 
perfecting the appeal had passed, the RO did not err in 
interpreting the communication as a claim to reopen the 
previously denied claim.  Because the Veteran did not timely 
perfect his appeal of the December 2004 rating decision and the 
RO acted within statute and regulation in closing the appeal, the 
December 2004 decision is final.  See Percy v. Shinseki, 23 Vet. 
App. 37 (2009) (acknowledging that although the filing of a 
substantive appeal is not a jurisdictional requirement, VA may 
close an appeal for failure to timely file a substantive appeal).  

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105(c).  The exception to this rule is that if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 7108.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a).  
Material evidence is defined as existing evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

Relevant items of evidence of record at the time of the December 
2004 denial were as follows:  Service treatment records which 
included a June 1967 report of medical examination indicated that 
the Veteran had scoliosis.  A report of a 1977 VA examination 
with a Veteran provided history that he had slightly injured his 
back in 1973.  A report of a November 2004 VA examination which 
expressed no opinion as to any relationship between a back 
disability (diagnosed as degenerative disc disease) and 
disability of the Veteran's feet.  A March 2004 letter in which 
"G.N.A., Jr.," M.D. stated that that he had told the Veteran as 
follows:  

I did not feel there was any relationship 
or association with his previous foot 
problems, foot surgery in regard to his 
degenerative lumbar disk disease which I 
feel is a change that occurs normally with 
aging and does not appear to have any cause 
and effect from his foot problem so his 
gait pattern.  

Evidence received since the December 2004 decision includes the 
Veteran's statement received in February 2005 in which he 
referred to his degenerative disc disease and scoliosis.  A copy 
of the March 2004 letter from Dr. G.N.A., a copy of the November 
2004 VA examination report, the April 2010 hearing transcript, 
and a statement from "L.P.W.," D.P.M. received by VA in April 
2010 along with a waiver of RO consideration of the letter in the 
first instance, signed by the Veteran.  

The statement from Dr. L.P.W. includes a typewritten sentence and 
a handwritten statement along with Dr. L.P.W.'s signature.  The 
typed statement is quoted below in normal type and the 
handwritten portion is quoted below in italics, as follows:  

Dr. [L.P.W.]:  Based upon you knowledge of 
[the Veteran's] longstanding bilateral foot 
condition with altered gait, could you make 
an opinion that it is at least as likely as 
not that the veteran's low back condition 
is aggravated his service connected foot 
disability?  No, this assessment should be 
performed by an orthopedic surgeon who 
treats back problems.

During the hearing, the Board hearing, the Veteran testified that 
he had been told by a podiatrist, Dr. L.P.W., that his low back 
disability was related to his foot pain.  April 2010 Board 
hearing transcript at 4-5.  Of note is that the Veteran is 
competent to report what a medical professional has told him.  
See Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (Fed. Cir. 2007).  
Also of note is that in determining if whether evidence is new 
and material VA must presume credibility.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The exception to this presumption is 
if the evidence is patently incredible, which in this case it is 
not.  See Duran v. Brown, 7 Vet. App. 216 (1994).  

The Veteran's testimony as to what Dr. L.P.W. told him is new 
evidence and goes to the basis for the last final denial of his 
claim; i.e. that the medical evidence tended to show that his low 
back disability was not related to his service connected 
disability of the feet.  This evidence raises a reasonable 
possibility of substantiating the Veteran's claim.  Hence, the 
claim must be reopened.  

New and material evidence has been received to reopen a claim of 
entitlement to service connection for low back disability.  To 
that extent, the appeal is granted, subject to the directions set 
forth in the following Remand section of this decision.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here the Board 
has reopened the Veteran's claim which is an action not adverse 
to the Veteran.  Hence, even if there is an error as to the 
requirements of the VCAA, no prejudice can result to the Veteran 
and there is therefore no reason at this time to address whether 
VA has met its duties under the VCAA.  See generally Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  


ORDER

New and material evidence has been received to reopen a claim of 
entitlement to service connection for low back disability.  To 
that extent, the appeal is granted, subject to the directions set 
forth in the following Remand section of this decision.


REMAND

The present appeal includes the issue of entitlement to service 
connection for low back disability.  Again, the Veteran is 
primarily claiming that his low back disability is secondary to 
his service-connected bilateral foot disability.  Although there 
is evidence indicating that the Veteran's low back disability was 
not caused by his bilateral foot disability, the opinions are 
unclear as to whether the Veteran's low back disability has been 
aggravated by his service-connected bilateral foot disability.  
See Allen v. Brown, 7 Vet.App. 439 (1995).  Under the 
circumstances, the Board finds that another VA examination should 
be afforded to the Veteran to determine whether the Veteran's low 
back disability is aggravated by the Veteran's service-connected 
bilateral foot disability, pursuant to 38 C.F.R. § 3.310. 

Further, when determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).  An August 1958 service 
examination for enlistment purposes showed that the Veteran had 
mild scoliosis.  It was further described as mild dorsal 
scoliosis, to the left.  A January 1960 service treatment record 
showed that the Veteran presented with a backache.  Again, at a 
June 1962 service examination prior to discharge, asymptomatic 
scoliosis was noted.  Accordingly, given the documentation in the 
service treatment records, the examiner should also offer an 
opinion as to whether the Veteran's low back disability is 
otherwise related to service. 

Moreover, at the Board hearing, the Veteran testified that he 
received continuous treatment for his feet from his private 
podiatrist, "L.P.W.", DPM, who had indicated a relationship 
between his back and feet.  While the Veteran believed that 
treatment records from Dr. L.P.W. were in the claims file, a 
review of the record only shows records from March 2002 to June 
2003.  In light of the need to remand for a VA examination, the 
RO should take necessary steps to contact the Veteran to 
determine whether he wishes to complete another authorization 
form so that any additional records from Dr. L.P.W. be obtained.  
 
Lastly, the Veteran has indicated that he has received continuous 
treatment at the VA.  However, the most recent VA treatment 
records associated with claims file are from September 2006.  As 
VA medical records are constructively of record and must be 
obtained, the RO should obtain VA treatment records from 
September 2006 to the present.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from September 2006 to the present.  
Associate any records obtained with the 
claims file.  

2.  Send the Veteran and his 
representative a letter asking him to 
either complete another authorization form 
so that any additional records from his 
podiatrist (Dr. "L.P.W.") may be 
obtained or submit the records from the 
podiatrist.  Associate any records 
obtained with the claims file.  If the 
Veteran requests VA assistance and the 
records are not obtained, provide the 
Veteran with notice consistent with 
38 C.F.R. § 3.159(e).  

3.  Then, ensure that the Veteran is 
scheduled for an appropriate orthopedic VA 
examination to ascertain the nature and 
etiology of the claimed low back 
disability.  The claims file must be 
provided to the examiner, the examiner must 
review the claims file in conjunction with 
the examination, and the examiner must 
annotate his or her report as to whether 
the claims file was reviewed.  Any 
medically indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  The examiner should clearly 
delineate all current disabilities of the 
low back and indicate whether the 
disability is an acquired disability, a 
congenital or developmental disease or a 
congenital or developmental defect.  After 
reviewing the claims file and examining the 
Veteran, for every disability identified, 
the examiner should offer an opinion as to 
the following:

(a)  If the examiner determines that the 
Veteran has a congenital or developmental 
disease of the low back, was such 
congenital or developmental disease 
aggravated in service?  

(b)  If the examiner determines that the 
Veteran has a congenital or developmental 
defect of the back, was such congenital or 
development defect subject to a 
superimposed disease or injury that 
occurred in service?

(c)  With respect to any current acquired 
low back disability, is it at least as 
likely as not (a 50 percent or higher 
degree of probability) that such disability 
is causally related to service?  

(d)  Is it at least as likely as not (a 50 
percent or higher degree of probability) 
that any low back disability has been 
aggravated by the Veteran's service-
connected bilateral foot disability?

A detailed rationale should be provided for 
all opinions expressed.  

4.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
questions have been clearly answered and a 
rationale furnished for all opinions.  If 
not, appropriate action should be taken to 
remedy any such deficiencies in the 
examination report. 

5.  Thereafter, the issue on appeal should 
be readjudicated under a merits analysis.  
If the benefit sought on appeal is not 
granted, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


